DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 2 September 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejection
In the prior office action on 2 June 2022, the examiner rejected the instant claims over the combination of Bartus et al. (US 2003/0235537 A1) in view of Kaialy et al. (Powder Technology, Vol. 227, 2012, pages 74-85). This rejection has been withdrawn in view of the claim amendments. Specifically, claims 24 and 31 have been amended to recite that the formulation comprises 95% by weight or more of acetylsalicylic acid or a pharmaceutically acceptable salt thereof, rather than reciting that the dry particles comprise 95% by weight or more of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. In view of this amendment, the claim interpretation set forth on pages 2-4 of the non-final rejection mailed on 2 June 2022 is no longer applicable to the claims as presently amended. Also, the rationale provided on the second paragraph of page 7 of the office action mailed on 2 June 2022 is no longer applicable. In view of the fact that the rationale provided on the second paragraph of the office action mailed on 2 June 2022 is no longer applicable, the previously applied rejection cannot be maintained.

Claim Interpretation
Claims 24 and 31 require a formulation comprising 95% or more by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. However, claims 24 and 31 also recite a pharmaceutically acceptable excipient as a required ingredient. As such, a composition with 100% by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof is not understood to be within the claim scope because such a composition would not include a pharmaceutically acceptable excipient.
Also, the examiner notes that the 95% by weight can be composed of both acetylsalicylic acid itself as well as its counter-ion. As such, a case wherein the acetylsalicylic acid plus the counter-ion of the salt is equal to or greater than 95%, but acetylsalicylic acid by itself in the absence of the counter-ion is less than 95% is under 95% is understood to be within the claim scope provided that the other characteristics of the claimed invention have been met.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34, 37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31, last two lines, recites “wherein the dry particle composition” earlier in the same claim. However, there is no antecedent basis for this phrase earlier in claim because claim 31 recites a dry powder composition rather than a dry particle composition earlier in the claim.
For the purposes of examination under prior art, the dry particle composition recited by the last two lines of claim 31 is understood to be the required dry powder composition.
In order to overcome this rejection, the examiner suggests that applicant amend to claim to recite a dry powder composition rather than a dry particle composition on the last two lines of claim 31.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 depends upon claim 29. However, claim 29 has been cancelled; as such, the scope of claim 39 is unclear.
For the purposes of examination under prior art, the examiner will examine claim 39 as if it depends upon claim 31. 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24, 30-31, 37, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soleti et al. (European Respiratory Journal, Vol. 38, 2011, page 825) in view of Longest et al. (US 2015/0107589 A1) and American Heart Association (https://web.archive.org/web/20080331031146/http://www.americanheart.org/presenter.jhtml?identifier=4456 accessed 21 November 2022, originally published 30 March 2008, 2 printed pages).
Soleti et al. (hereafter referred to as Soleti) is drawn to administration of acetylsalicylic acid in the form of a lysine salt via inhalation. The purpose of administering acetylsalicylic acid in this manner is to treat inflammation related with chronic obstructive pulmonary disorder (COPD).
Soleti differs from the claimed invention because Soleti is not drawn to a dry powder, and as such, does not have a particle size.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced below.

    PNG
    media_image1.png
    317
    412
    media_image1.png
    Greyscale

The composition of Longest appears to be provided in a capsule, as of the abstract of Longest.
Longest differs from the claimed invention because Longest does not teach acetylsalicylic acid as the drug to be administered.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the acetylsalicylic acid of Soleti in the manner taught by Longest as dry powders to be used via a dry powder inhaler. Soleti teaches acetylsalicylic acid in a dosage form intended for administration via inhalation. The dry powder formulation of Longest, while structurally different from that of Soleti, is also useful for administration via inhalation. As such, the skilled artisan would have been motivated to have formulated the acetylsalicylic acid of Soleti in the dry powder form of Longest for predictable administration via inhalation with a reasonable expectation of success, wherein administration via inhalation is desired by Soleti.
Soleti does not teach treating or reducing the risk of a thromboembolic event by administering acetylsalicylic acid.
American Heart Association teaches the following, as of the first paragraph, which is reproduced below.

    PNG
    media_image2.png
    361
    874
    media_image2.png
    Greyscale

As best understood by the examiner, heart attacks, ischemic strokes, and transient ischemic attacks are thromboembolic events, and American Heart Association teaches that aspirin (i.e. acetylsalicylic acid) reduces the risks of these events.
It would have been prima facie obvious for one of ordinary skill in the art to have administered acetylsalicylic acid, whether in the manner taught by Soleti by itself or in the manner taught by Soleti in view of Longest, to have prevented strokes, heart attacks, or hospitalization for angina. American Heart Association teaches that aspirin can be used to reduce the likelihood of heart attacks, ischemic strokes, and transient ischemic attacks are thromboembolic events. As such, although this is not the purpose of administering acetylsalicylic acid in Soleti, the skilled artisan would have been motivated to have administered the acetylsalicylic acid in Soleti in order to have predictably reduced the risk of a thromboembolic event such as a heart attack, hospitalization for angina, or ischemic stroke with a reasonable expectation of success.
As to claim 24, the claim requires 95% or more by weight of the acetylsalicylic acid active agent or a salt thereof. Longest teaches the following in paragraph 0062, reproduced in part below.

    PNG
    media_image3.png
    108
    409
    media_image3.png
    Greyscale

The skilled artisan would have understood that the amount of the composition which is not active agent is excipient; for example, a composition comprising 95% active agent would have had 5% excipient. As such, the above-indicated amounts of active agent and excipient overlap with the claimed amount of 95% by weight or more of active agent. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 30, American Heart Association teaches administering aspirin to reduce the likelihood of heart attack (i.e. myocardial infarction) and strokes. The strokes referred to here are understood to be ischemic strokes as American Heart Association teaches transient ischemic attacks.
As to claim 31, this is an independent claim reciting essentially the same subject matter as claim 1 with the difference that it is the volume median geometric diameter (VMGD), not the mass median aerodynamic diameter (MMAD) that must be 5 µm or less. Longest teaches the required MMAD values; see at least the above-reproduced Table 12. Longest appears to be silent with regard to the VMGD values. However, Longest does teach the following in paragraph 0072, relevant text reproduced below.

    PNG
    media_image4.png
    73
    406
    media_image4.png
    Greyscale

As such, Longest appears to teach geometric mean particle diameters both less than 1 µm and greater than 1 µm. While this measurement appears to differ from the VMGD because it is mean diameter rather than median diameter being measured, the skilled artisan would have reasonably expected that the composition of Longest would have had a VMGD within the claimed range. Something which is old (e.g. the composition of Longest, regardless of which drug was used in the composition) does not become old upon the discovery of a new property (e.g. the volume median geometric diameter), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claim 37, American Heart Association teaches administering aspirin to reduce the likelihood of heart attack (i.e. myocardial infarction) and strokes. The strokes referred to here are understood to be ischemic strokes as American Heart Association teaches transient ischemic attacks.
As to claims 40-41, Longest appears to teach mannitol, leucine, and poloxamer 188 as excipients in paragraph 0097. None of these ingredients are lactose; as such, Longest appears to teach a method wherein the excipient does not include lactose.
This rejection does not appear to apply to claims 25-27, 32-34, and 38-39. These claims recite that a specific amount of acetylsalicylic acid is administered to systemic circulation within about 15 minutes after administration via inhalation. All of Soleti, Longest and American Heart Association are silent with regard to this feature. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based on what is necessarily present in the prior art, not what would have resulted due to optimization of conditions. See also MPEP 2112(IV). In this case, as a dry powder formulation comprising particles with acetylsalicylic acid with the required amounts of active and excipient are not necessarily present in the prior art, there is no case to be made that the recited time of entry into systemic circulation would have been inherent in the teachings of the prior art.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 30 April 2013. Longest et al. (US 2015/0107589 A1) was published on 23 April 2015, which is after the earliest effective filing date of the instant application. As such, Longest is not prior art under AIA  35 U.S.C. 102(a)(1). However, Longest appears to be effectively filed as early as 9 May 2012 based upon the filing date of various provisional applications upon which Longest claims benefit. This is earlier than the effective filing date of the instant application. Also, Longest does not appear to have common inventors or a common assignee with the instant application. As such, Longest is understood to be prior art under AIA  35 U.S.C. 102(a)(2).
With regard to the American Heart Association reference, the examiner notes the following from MPEP 2128(II)(E), relevant text reproduced below.

The Wayback Machine® is a digital library maintained by the Internet Archive (a non-profit organization) for viewing information on archived digital Internet webpages. Simply, the Wayback Machine® uses software programs, known as crawlers, to surf the Internet and automatically store copies of Web objects (Web pages, images, videos, etc.), preserving these objects as they exist at the point and time of capture. These Web objects are stored as Web captures with the capture time/date in the form of a time stamp and the URL of the original website of capture. Accordingly, the Wayback Machine® provides the ability to view and browse Internet information that may no longer be available on the original website.
Prior art obtained via the Wayback Machine® sets forth a prima facie case that the art was publicly accessible at the date and time provided in the time stamp. The burden then shifts to the applicant should they wish to challenge the authenticity, reliability or accessibility of such information.

As such, the date of 30 March 2008 regarding the American Heart Association reference is understood to be a proper reference date.

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously presented obviousness rejections, as of applicant’s response on 2 September 2022. These arguments are understood to be moot in view of the withdrawal of the rejection which is addressed by those arguments. As such, the examiner has not substantively addressed applicant’s arguments relating to the previously applied obviousness rejections.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims. The conflicting claims are also silent with respect to the particle size.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,993,488 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,568,894 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,147 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,772,832 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,786,456 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating an inflammatory condition by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event. 
The instant and conflicting claims differ because the conflicting claims are drawn to a method of treating an inflammatory condition, whereas the instant claims are drawn to a method of reducing the risk of a thromboembolic event. Nevertheless, the skilled artisan would have expected that the method of the conflicting claims would have resulted in the reduction of risk of a thromboembolic even if this was not the intended purpose of the method of the conflicting claims.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.



Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,077,058 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,160,815 in view of Longest et al. (US 2015/0107589 A1). 
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
The instant claims and conflicting claims also differ because the instant claims are drawn to a method of treatment, whereas the conflicting claims are drawn to a composition. Nevertheless, conflicting claims 18 recites a drug delivery system to reduce the risk of a thromboembolic event. As such, it would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims in a method of reducing the risk of a thromboembolic event, which is the recited method.


Claims 24-27, 30-34, and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 13, 23, and 26-29 of copending Application No. 15/701,257 in view of Longest et al. (US 2015/0107589 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-34, and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27, 30-34, and 36-43 of copending Application No. 16/370,932 in view of Longest et al. (US 2015/0107589 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a method for reducing inflammation by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
The instant and copending claims differ because the copending claims are drawn to a method of treating an inflammatory condition, whereas the instant claims are drawn to a method of reducing the risk of a thromboembolic event. Nevertheless, the skilled artisan would have expected that the method of the copending claims would have resulted in the reduction of risk of a thromboembolic even if this was not the intended purpose of the method of the copending claims.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-34, and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/988,559 in view of Longest et al. (US 2015/0107589 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection because the copending claims, while having been allowed, have not yet issued as a patent.

Claims 24-27, 30-34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 17/391,021.
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Copending claim 16 teaches a capsule or blister.
The instant and copending claims differ because the copending claims require limitations not required by the instant claims, such as a stearate in copending claim 1. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims. As such, the subject matter of the copending claims effectively anticipates that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-34, and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/509,037 in view of Longest et al. (US 2015/0107589 A1).
The instant claims are drawn to a method of treating or reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The copending claims are drawn to a composition for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the conflicting claims do not recite a capsule or blister, which is required by the instant claims.
Longest et al. (hereafter referred to as Longest) is drawn to a dry powder inhaler and formulations for use therewith, as of Longest, title and abstract. Said dry powder inhaler may comprise particles with values of mass median aerodynamic diameter within the claimed range, as of e.g. Longest, page 14, Table 12, reproduced in the obviousness rejection above. Longest teaches a capsule as of the abstract of Longest.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a capsule, as taught by Longest. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of a capsule for administering a medicament via a dry powder inhaler is known, as of Longest. As such, the skilled artisan would have been motivated to have used the capsule of Longest to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
The instant claims and copending claims also differ because the instant claims are drawn to a method of treatment, whereas the conflicting claims are drawn to a composition. Nevertheless, copending claims 18 recites a drug delivery system to reduce the risk of a thromboembolic event. As such, it would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims in a method of reducing the risk of a thromboembolic event, which is the recited method.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 2 September 2022, page 10, applicant makes the following argument.

    PNG
    media_image5.png
    109
    591
    media_image5.png
    Greyscale

This argument has been made with respect to all of the double patenting rejections. This argument is understood to be moot in view of the withdrawal of the rejections over the conflicting patent claims and copending claims in view of Bartus and the application of rejections over the conflicting patent claims and copending claims in view of Longest. As such, this argument has not been addressed substantively.

Terminal Disclaimer
The terminal disclaimer filed on 2 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 14 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application serial number 16/216,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612